769 N.W.2d 589 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kennedy MATTHEWS, Defendant-Appellant.
Docket No. 131710. COA No. 266473.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the motion to remand to add issues is DENIED. The motion requesting alternative relief for that motion is GRANTED, insofar as this Court has considered the substantive claims raised in the motion to remand. The application for leave to appeal the June 7, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to hold this case in abeyance are denied as moot.